Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Build-A-Bear Workshop, Inc.: We consent to incorporation by reference in the registration statement (No. 333-120012) on Form S-8 of Build-A-Bear Workshop, Inc. and subsidiaries of our report dated March 17, 2011, with respect to the consolidated balance sheets of Build-A-Bear Workshop, Inc. and subsidiaries as of January1, 2011 and January2, 2010, and the related consolidated statements of operations, stockholders’ equity and cash flows, for each of the fiscal years in the three-year period ended January1, 2011, and the effectiveness of internal control over financial reporting as of January1, 2011, which report appears in the January1, 2011 Annual Report on Form 10-K of Build-A-Bear Workshop, Inc. and subsidiaries. /s/ KPMG LLP St. Louis, Missouri March 17, 2011
